BENEDICT, District Judge.
This case-comes before me upon a motion for distribution of the funds in court. The question is as to the sum to which the person adjudged' to be the informer is entitled under the cir--cular of the secretary of the treasury, where-' property has been condemned, the proceeds . of sale amount to not exceed 5500. According to the terms of the treasury circular, I am of the opinion that the percentage of the informer must be calculated upon the gross proceeds of the sale of the property condemned. The costs of the proceedings through which the fund in court is realized, and which, moreover,- are for services rendered before any right of the informer attaches, are, however, a charge upon the whole fund, and, in the distribution, must be paid out of the proceeds of sale before the share of the informer can be distributed to him.